Citation Nr: 1422392	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-50 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a psychiatric disability, to include as secondary to a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Sister




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to September 1976 and from May 1979 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2014, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that he has a lower back disability and a psychiatric disability as a result of his active service.  Specifically, the Veteran has stated that he fell and injured his back while in active service in 1976, and re-injured his back while in active service in 1979 when another service member hit the Veteran.  The Veteran has related that his psychiatric disability is the result of racially-motivated harassment during active service or, in the alternative, is secondary to his back disability.  

The Veteran's entrance examination shows that no back or psychiatric abnormalities were noted in April 1979.  The Veteran's sparse service medical records show that he was treated for a back complaint in June 1979.   The Veteran's service personnel records from May 1979 show that he was referred to the Naval Aptitude Board because of difficulty in adapting to the routine stresses of recruit training.  The Veteran was discharged accordingly.  No records exist for the Veteran's first period of active service. 

Unfortunately, the Veteran's post-service medical records from the hospital where he was treated immediately following his back injury have apparently been lost in flooding following Hurricane Katrina and are not available for review.

Multiple VA and private treatment records speak to the fact that the Veteran has, and has been treated for, both a back disability and a psychiatric disability, to include anxiety.

The Veteran has consistently reported that he first experienced a back disability while in active service, and that he has continued to have symptoms of a back disability since separation from service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of a back disability, and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  In addition, members of the Veteran's family have also submitted statements describing the Veteran's state of health both before and after his active service.  

At a February 2008 VA examination, the examiner diagnosed residuals of a back injury and mild lumbosacral degenerative disc disease, opining that the Veteran's back disability was less likely as not caused by or a result of the 1979 complaint of lower back pain in active service. 

The Board finds that that examination report is inadequate.  In addition to not providing an opinion regarding both incidents of back pain in-service, in 1976 and 1979, the examiner did not consider the Veteran's report of continuity of symptomatology of a back disability since service, or the reports from the people who submitted statements on the Veteran's behalf.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to service connection for a back disability is being remanded.  Because the Veteran asserts that his psychiatric disability for which he seeks service connection may be secondary to the back disability, a determination with respect to the entitlement to service connection for a back disability claim may have an impact upon consideration of the issue of entitlement to service connection for a psychiatric disability.  The Board finds that those two issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, consideration of the claim that new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability must be deferred until the RO adjudicates the remanded claim for entitlement to service connection for a back disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical providers who have treated him for a back disability.  Obtain any treatment records that are not of record and associate them with the claims file.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of a back disability.  The examiner must review the claims file and should note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to service, considering the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  The examiner should also specifically address the fact the Veteran complained of back pain in-service and described the in-service back injuries in 1976 and 1979 as his only previous back injuries.  The examiner should consider the statements of the Veteran's sister and other family members that he exhibited symptoms of a back injury post-service, but not pre-service.  

3. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



